COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Matter of M.S.

Appellate case number:   01-21-00374-CV, 01-21-00375-CV

Trial court case number: 2020-01648J, 2020-01618J

Trial court:             313th District Court of Harris County

        Appellant M.S. filed two notices of appeal on July 7, 2021 challenging the June 14, 2021
and June 15, 2021 certification orders of the 313th Juvenile District Court of Harris County, in
which the court waived its original jurisdiction and transferred Appellant’s cases to the 230th
District Court of Harris County “for criminal proceedings to be dealt with as an adult in
accordance with the Code of Criminal Procedure.”1
        On March 15, 2022, this Court abated the appeals and remanded the cases to the 313th
Juvenile District Court, directing the court to conduct a hearing to determine whether Appellant
is indigent and entitled to court-appointed counsel. The court held a hearing on March 28, 2022,
at which time it determined Appellant is indigent and appointed counsel to represent Appellant
on appeal. We reinstated the case on our active docket on March 29, 2022.
       Based on the trial court’s determination that Appellant is indigent, we need not require
Appellant to file a statement of inability to afford court costs on appeal. The Clerk of this
Court is directed to classify Appellant as indigent for the filing of the appellate record and
for costs on appeal. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
      The court reporter is ordered to file the reporter’s record at no cost to Appellant within
30 days of the date of this order.
       Appellant’s brief is due 30 days from the date the reporter’s record is filed.
       It is so ORDERED.



1
       Appellant’s cases stem from charges of capital murder and aggravated robbery with a
       deadly weapon. They are docketed before the 230th District Court as Cause Nos.
       172727001010-3 and 172726901010-3, respectively.
Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: June 7, 2022